                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION


CLARENCE D. LEWIS                                            CASE NO. 6:19-CV-0745

VERSUS                                                       JUDGE TERRY A. DOUGHTY

JEFF LANDRY, ET AL                                           MAGISTRATE JUDGE HANNA


                                          JUDGMENT



       The Report and Recommendation of the Magistrate Judge having been considered, and

no objections thereto filed with this Court, and, finding that the Magistrate Judge’s Report and

Recommendation is correct and that judgment as recommended therein is warranted,

               IT IS ORDERED, ADJUDGED AND DECREED that Attorney General Jeff

Landry’s Motion to Dismiss [Doc. No. 2] is GRANTED and all claims by Plaintiff Clarence D.

Lewis against this defendant are DISMISSED WITH PREJUDICE.

       MONROE, LOUISIANA, this 9th day of October, 2019.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
